DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over Aliberti (US 2012/0265397). In view of Birke (WO 2007/04867).

As for claim 1, Aliberti discloses the invention substantially as claimed, including:

1. A state-of-charge (SOC) estimation method of a battery pack, comprising: 
obtaining a current resting time [abstract; paragraph 0014]; , 
a current battery temperature [abstract; paragraphs 0014-0018], and a current measured open circuit voltage corresponding to a current initial power-on time of the battery pack [abstract; paragraphs 0007, 0014-0018]; and 
determining an SOC value corresponding to the current initial power-on time according to the current resting time, the current battery temperature, the current measured open circuit voltage, and a relational expression between an open circuit voltage, a resting time, a battery temperature abstract; paragraphs 0007, 0014-0018, and an SOC value at a predetermined battery temperature [paragraph 0018, where at least one predetermined temperature is considered for SOC and SOH determination].  

Aliberti does not specifically disclose determining the SOC value based on a plurality of different predetermined temperatures.

Birke discloses using a plurality of different predetermined battery temperatures for the determination of various SOC values [figures 3-7; see also (espace.net translation) at least paragraphs 001200021].

It would have bee obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Aliberti and Birke because one of ordinary skill in the art would have sought to provide a method of preventing battery damage or otherwise unwanted battery operating conditions by including predetermined values of an operating condition such as temperature.  Adding the various predetermined stored values for temperature verses SOC conditions related to battery aging would have a quick method for adaptively adjusting battery parameters for optimum battery use [see Malik, at least paragraph 0021].

Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-14 are allowed over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including the SOC estimation method of claims 2-11 comprising at least .


2. The SOC estimation method of the battery pack according to claim 1, wherein the step of determining the SOC value corresponding to the current initial power-on time comprises: determining an open circuit voltage closest to the current measured open circuit voltage according to the current resting time, the current battery temperature, and a relational expression of open circuit voltages corresponding to multiple different SOC values at the predetermined different battery temperatures; and determining the SOC value corresponding to the current initial power-on time according to the determined open circuit voltage closest to the current measured open circuit voltage and its corresponding SOC value.  
9. The SOC estimation method of the battery pack according to claim 1, wherein the current battery temperature is a minimum value among current battery temperatures corresponding to each battery cell in the battery pack.  
12. A state-of-health (SOH) estimation method of a battery pack, comprising: obtaining a current resting time, a current battery temperature, and a current measured open circuit voltage corresponding to a current initial power-on time of the battery pack; determining an SOC value corresponding to the current initial power-on time according to the current resting time, the current battery temperature, the current measured open circuit voltage, and a relational expression between an open circuit voltage, a resting time, a battery temperature, and an SOC value at predetermined different battery temperatures; controlling the battery pack to charge starting from the current initial power-on time, and obtaining a corresponding actual charge capacity of the battery pack from the current initial power-on time to completion of a current charge, and a corresponding current battery temperature of the battery pack upon completion of the current charge; determining a maximum charge capacity corresponding to the current battery temperature according to the current battery temperature and a pre-stored correspondence between the battery temperature and the maximum charge capacity of the battery pack upon completion of the current charge; and determining a target SOH value of an SOH of the battery pack according to the actual charge capacity, the maximum charge capacity corresponding to the current battery temperature, and the determined SOC value corresponding to the current initial power-on time. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        August 8, 2022